
	
		II
		Calendar No. 10
		112th CONGRESS
		1st Session
		S. 340
		[Report No. 112–1]
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2011
			Mr. Baucus, from the
			 Committee on Finance,
			 reported the following original bill; which was read twice and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  funding and expenditure authority of the Airport and Airway Trust Fund, and for
		  other purposes.
	
	
		1.Short title; amendment of
			 1986 code
			(a)Short
			 titleThis Act may be cited
			 as the Airport and Airway Trust Fund
			 Reauthorization Act of 2011.
			(b)Amendment of
			 1986 codeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			2.Extension of
			 taxes funding airport and airway trust fund
			(a)Fuel
			 taxesSubparagraph (B) of section 4081(d)(2) is amended by
			 striking March 31, 2010 and inserting September 30,
			 2013.
			(b)Ticket
			 taxes
				(1)PersonsClause
			 (ii) of section 4261(j)(1)(A) is amended by striking March 31,
			 2010 and inserting September 30, 2013.
				(2)PropertyClause
			 (ii) of section 4271(d)(1)(A) is amended by striking March 31,
			 2010 and inserting September 30, 2013.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 April 1, 2010.
			3.Extension of
			 airport and airway trust fund expenditure authority
			(a)In
			 generalParagraph (1) of section 9502(d) is amended—
				(1)by striking
			 April 1, 2010 in the matter preceding subparagraph (A) and
			 inserting October 1, 2013, and
				(2)by striking the
			 semicolon at the end of subparagraph (A) and inserting or the FAA Air
			 Transportation Modernization and Safety Improvement Act;.
				(b)Conforming
			 amendmentParagraph (2) of section 9502(e) is amended by striking
			 April 1, 2010 and inserting October 1,
			 2013.
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 April 1, 2010.
			4.Modification of
			 excise tax on kerosene used in aviation
			(a)Rate of tax on
			 aviation-grade kerosene
				(1)In
			 generalSubparagraph (A) of section 4081(a)(2) is amended by
			 striking and at the end of clause (ii), by striking the period
			 at the end of clause (iii) and inserting , and, and by adding at
			 the end the following new clause:
					
						(iv)in the case of
				aviation-grade kerosene, 35.9 cents per
				gallon.
						.
				(2)Fuel removed
			 directly into fuel tank of airplane used in noncommercial
			 aviationSubparagraph (C) of section 4081(a)(2) is amended to
			 read as follows:
					
						(C)Taxes imposed
				on fuel used in commercial aviationIn the case of aviation-grade
				kerosene which is removed from any refinery or terminal directly into the fuel
				tank of an aircraft for use in commercial aviation by a person registered for
				such use under section 4101, the rate of tax under subparagraph (A)(iv) shall
				be 4.3 cents per
				gallon.
						.
				(3)Exemption for
			 aviation-grade kerosene removed into an aircraftSubsection (e)
			 of section 4082 is amended—
					(A)by striking
			 kerosene and inserting aviation-grade
			 kerosene,
					(B)by striking
			 section 4081(a)(2)(A)(iii) and inserting section
			 4081(a)(2)(A)(iv), and
					(C)by striking
			 Kerosene in
			 the heading and inserting Aviation-Grade Kerosene.
					(4)Conforming
			 amendments
					(A)Clause (iii) of
			 section 4081(a)(2)(A) is amended by inserting other than aviation-grade
			 kerosene after kerosene.
					(B)The following
			 provisions are each amended by striking kerosene and inserting
			 aviation-grade kerosene:
						(i)Section
			 4081(a)(3)(A)(ii).
						(ii)Section
			 4081(a)(3)(A)(iv).
						(iii)Section
			 4081(a)(3)(D).
						(C)Subparagraph (D)
			 of section 4081(a)(3) is amended—
						(i)by
			 striking paragraph (2)(C)(i) in clause (i) and inserting
			 paragraph (2)(C), and
						(ii)by
			 striking paragraph (2)(C)(ii) in clause (ii) and inserting
			 paragraph (2)(A)(iv).
						(D)Paragraph (4) of
			 section 4081(a) is amended—
						(i)by
			 striking kerosene in the heading and
			 inserting aviation-grade kerosene,
			 and
						(ii)by
			 striking paragraph (2)(C)(i) and inserting paragraph
			 (2)(C).
						(E)Paragraph (2) of
			 section 4081(d) is amended by striking (a)(2)(C)(ii) and
			 inserting (a)(2)(A)(iv).
					(b)Retail tax on
			 aviation fuel
				(1)Exemption for
			 previously taxed fuelParagraph (2) of section 4041(c) is amended
			 by inserting at the rate specified in subsection (a)(2)(A)(iv)
			 thereof after section 4081.
				(2)Rate of
			 taxParagraph (3) of section 4041(c) is amended to read as
			 follows:
					
						(3)Rate of
				taxThe rate of tax imposed by this subsection shall be the rate
				of tax in effect under section 4081(a)(2)(A)(iv) (4.3 cents per gallon with
				respect to any sale or use for commercial
				aviation).
						.
				(c)Refunds
			 relating to aviation-grade kerosene
				(1)Aviation-grade
			 kerosene used in commercial aviationClause (ii) of section
			 6427(l)(4)(A) is amended by striking specified in section 4041(c) or
			 4081(a)(2)(A)(iii), as the case may be, and inserting so
			 imposed.
				(2)Kerosene used
			 in aviationParagraph (4) of section 6427(l) is amended by
			 striking subparagraphs (B) and (C) and inserting the following new
			 subparagraph:
					
						(B)Payments to
				ultimate, registered vendorWith respect to any kerosene used in
				aviation (other than kerosene to which paragraph (6) applies), if the ultimate
				purchaser of such kerosene waives (at such time and in such form and manner as
				the Secretary shall prescribe) the right to payment under paragraph (1) and
				assigns such right to the ultimate vendor, then the Secretary shall pay
				(without interest) the amount which would be paid under paragraph (1) to such
				ultimate vendor, but only if such ultimate vendor—
							(i)is registered
				under section 4101, and
							(ii)meets the
				requirements of subparagraph (A), (B), or (D) of section
				6416(a)(1).
							.
				(3)Aviation-grade
			 kerosene not used in aviationSubsection (l) of section 6427 is
			 amended by redesignating paragraph (5) as paragraph (6) and by inserting after
			 paragraph (4) the following new paragraph:
					
						(5)Refunds for
				aviation-grade kerosene not used in aviationIf tax has been
				imposed under section 4081 at the rate specified in section 4081(a)(2)(A)(iv)
				and the fuel is used other than in an aircraft, the Secretary shall pay
				(without interest) to the ultimate purchaser of such fuel an amount equal to
				the amount of tax imposed on such fuel reduced by the amount of tax that would
				be imposed under section 4041 if no tax under section 4081 had been
				imposed.
						.
				(4)Conforming
			 amendments
					(A)Subparagraph (B)
			 of section 4082(d)(2) is amended by striking 6427(l)(5)(B) and
			 inserting 6427(l)(6)(B).
					(B)Paragraph (4) of
			 section 6427(i) is amended—
						(i)by
			 striking (4)(C) or (5) and inserting (4)(B) or
			 (6), and
						(ii)by
			 striking , (l)(4)(C)(ii), and (l)(5) and inserting and
			 (l)(6).
						(C)Subsection (l) of
			 section 6427 is amended by striking Diesel Fuel and Kerosene in the
			 heading and inserting Diesel Fuel,
			 Kerosene, and Aviation Fuel.
					(D)Paragraph (1) of
			 section 6427(l) is amended by striking paragraph (4)(C)(i) and
			 inserting paragraph (4)(B).
					(E)Paragraph (4) of
			 section 6427(l) is amended—
						(i)by
			 striking kerosene
			 used in aviation in the heading and inserting
			 aviation-grade
			 kerosene used in commercial aviation, and
						(ii)in
			 subparagraph (A)—
							(I)by striking
			 kerosene and inserting aviation-grade
			 kerosene,
							(II)by striking
			 Kerosene used in commercial
			 aviation in the heading and inserting
			 In
			 general.
							(d)Transfers to
			 the airport and airway trust fund
				(1)In
			 generalSubparagraph (C) of section 9502(b)(1) is amended to read
			 as follows:
					
						(C)section 4081 with
				respect to aviation gasoline and aviation-grade kerosene,
				and
						.
				(2)Transfers on
			 account of certain refunds
					(A)In
			 generalSubsection (d) of section 9502 is amended—
						(i)by
			 striking (other than subsection (l)(4) thereof) in paragraph
			 (2), and
						(ii)by
			 striking (other than payments made by reason of paragraph (4) of section
			 6427(l)) in paragraph (3).
						(B)Conforming
			 amendments
						(i)Paragraph (4) of
			 section 9503(b) is amended by striking or at the end of
			 subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting a comma, and by inserting after subparagraph (D) the following new
			 subparagraphs:
							
								(E)section 4081 to
				the extent attributable to the rate specified in clause (ii) or (iv) of section
				4081(a)(2)(A), or
								(F)section
				4041(c).
								.
						(ii)Subsection (c)
			 of section 9503 is amended by striking paragraph (5).
						(iii)Subsection (a)
			 of section 9502 is amended—
							(I)by striking
			 appropriated, credited, or paid into and inserting
			 appropriated or credited to, and
							(II)by striking
			 , section 9503(c)(5),.
							(e)Effective
			 dateThe amendments made by this section shall apply to fuels
			 removed, entered, or sold after March 31, 2011.
			(f)Floor stocks
			 tax
				(1)Imposition of
			 taxIn the case of aviation-grade kerosene fuel which is held on
			 April 1, 2011, by any person, there is hereby imposed a floor stocks tax on
			 aviation-grade kerosene equal to—
					(A)the tax which
			 would have been imposed before such date on such kerosene had the amendments
			 made by this section been in effect at all times before such date, reduced
			 by
					(B)the tax imposed
			 before such date on such kerosene under section 4081 of the Internal Revenue
			 Code of 1986, as in effect on such date.
					(2)Liability for
			 tax and method of payment
					(A)Liability for
			 taxA person holding aviation-grade kerosene on April 1, 2011,
			 shall be liable for such tax.
					(B)Time and method
			 of paymentThe tax imposed by paragraph (1) shall be paid at such
			 time and in such manner as the Secretary of the Treasury shall
			 prescribe.
					(3)Transfer of
			 floor stock tax revenues to trust fundsFor purposes of
			 determining the amount transferred to the Airport and Airway Trust Fund, the
			 tax imposed by this subsection shall be treated as imposed by section
			 4081(a)(2)(A)(iv) of the Internal Revenue Code of 1986.
				(4)DefinitionsFor
			 purposes of this subsection—
					(A)Aviation-grade
			 keroseneThe term aviation-grade kerosene means
			 aviation-grade kerosene as such term is used within the meaning of section 4081
			 of the Internal Revenue Code of 1986.
					(B)Held by a
			 personAviation-grade kerosene shall be considered as held by a
			 person if title thereto has passed to such person (whether or not delivery to
			 the person has been made).
					(C)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary's delegate.
					(5)Exception for
			 exempt usesThe tax imposed by paragraph (1) shall not apply to
			 any aviation-grade kerosene held by any person exclusively for any use to the
			 extent a credit or refund of the tax is allowable under the Internal Revenue
			 Code of 1986 for such use.
				(6)Exception for
			 certain amounts of aviation-grade kerosene
					(A)In
			 generalNo tax shall be imposed by paragraph (1) on any
			 aviation-grade kerosene held on April 1, 2011, by any person if the aggregate
			 amount of such aviation-grade kerosene held by such person on such date does
			 not exceed 2,000 gallons. The preceding sentence shall apply only if such
			 person submits to the Secretary (at the time and in the manner required by the
			 Secretary) such information as the Secretary shall require for purposes of this
			 subparagraph.
					(B)Exempt
			 aviation-grade keroseneFor purposes of subparagraph (A), there
			 shall not be taken into account any aviation-grade kerosene held by any person
			 which is exempt from the tax imposed by paragraph (1) by reason of paragraph
			 (5).
					(C)Controlled
			 groupsFor purposes of this subsection—
						(i)Corporations
							(I)In
			 generalAll persons treated as a controlled group shall be
			 treated as 1 person.
							(II)Controlled
			 groupThe term controlled group has the meaning
			 given to such term by subsection (a) of section 1563 of the Internal Revenue
			 Code of 1986; except that for such purposes the phrase more than 50
			 percent shall be substituted for the phrase at least 80
			 percent each place it appears in such subsection.
							(ii)Nonincorporated
			 persons under common controlUnder regulations prescribed by the
			 Secretary, principles similar to the principles of subparagraph (A) shall apply
			 to a group of persons under common control if 1 or more of such persons is not
			 a corporation.
						(7)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 4081 of the Internal Revenue Code
			 of 1986 on the aviation-grade kerosene involved shall, insofar as applicable
			 and not inconsistent with the provisions of this subsection, apply with respect
			 to the floor stock taxes imposed by paragraph (1) to the same extent as if such
			 taxes were imposed by such section.
				5.Air traffic
			 control system modernization account
			(a)In
			 generalSection 9502 is amended by adding at the end the
			 following new subsection:
				
					(f)Establishment
				of air traffic control system modernization account
						(1)Creation of
				accountThere is established in the Airport and Airway Trust Fund
				a separate account to be known as the Air Traffic Control System
				Modernization Account consisting of such amounts as may be transferred
				or credited to the Air Traffic Control System Modernization Account as provided
				in this subsection or section 9602(b).
						(2)Transfers to
				air traffic control system modernization accountOn October 1,
				2011, and annually thereafter the Secretary shall transfer $400,000,000 to the
				Air Traffic Control System Modernization Account from amounts appropriated to
				the Airport and Airway Trust Fund under subsection (b) which are attributable
				to taxes on aviation-grade kerosene.
						(3)Expenditures
				from accountAmounts in the Air Traffic Control System
				Modernization Account shall be available subject to appropriation for
				expenditures relating to the modernization of the air traffic control system
				(including facility and equipment account
				expenditures).
						.
			(b)Conforming
			 amendmentParagraph (1) of section 9502(d) is amended by striking
			 Amounts and inserting Except as provided in subsection
			 (f), amounts.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			6.Treatment of
			 fractional aircraft ownership programs
			(a)Fuel
			 surtax
				(1)In
			 generalSubchapter B of chapter 31 is amended by adding at the
			 end the following new section:
					
						4043.Surtax on
				fuel used in aircraft part of a fractional ownership program
							(a)In
				generalThere is hereby imposed a tax on any liquid used during
				any calendar quarter by any person as a fuel in an aircraft which is—
								(1)registered in the
				United States, and
								(2)part of a
				fractional ownership aircraft program.
								(b)Amount of
				taxThe rate of tax imposed by subsection (a) is 14.1 cents per
				gallon.
							(c)Fractional
				ownership aircraft programFor purposes of this section—
								(1)In
				generalThe term fractional ownership aircraft
				program means a program under which—
									(A)a single
				fractional ownership program manager provides fractional ownership program
				management services on behalf of the fractional owners,
									(B)2 or more
				airworthy aircraft are part of the program,
									(C)there are 1 or
				more fractional owners per program aircraft, with at least 1 program aircraft
				having more than 1 owner,
									(D)each fractional
				owner possesses at least a minimum fractional ownership interest in 1 or more
				program aircraft,
									(E)there exists a
				dry-lease aircraft exchange arrangement among all of the fractional owners,
				and
									(F)there are
				multi-year program agreements covering the fractional ownership, fractional
				ownership program management services, and dry-lease aircraft exchange aspects
				of the program.
									(2)Minimum
				fractional ownership interest
									(A)In
				generalThe term minimum fractional ownership
				interest means, with respect to each type of aircraft—
										(i)a
				fractional ownership interest equal to or greater than
				1/16 of at least 1 subsonic, fixed wing or powered lift
				program aircraft, or
										(ii)a fractional
				ownership interest equal to or greater than 1/32 of a
				least 1 rotorcraft program aircraft.
										(B)Fractional
				ownership interestThe term fractional ownership
				interest means—
										(i)the ownership of
				an interest in a program aircraft,
										(ii)the holding of a
				multi-year leasehold interest in a program aircraft, or
										(iii)the holding of
				a multi-year leasehold interest which is convertible into an ownership interest
				in a program aircraft.
										(3)Dry-lease
				aircraft exchangeThe term dry-lease aircraft
				exchange means an agreement, documented by the written program
				agreements, under which the program aircraft are available, on an as needed
				basis without crew, to each fractional owner.
								(d)TerminationThis
				section shall not apply to liquids used as a fuel in an aircraft after
				September 30,
				2013.
							.
				(2)Conforming
			 amendmentSubsection (e) of section 4082 is amended by inserting
			 (other than an aircraft described in section 4043(a)) after
			 an aircraft.
				(3)Transfer of
			 revenues to airport and airway trust fundSubsection (1) of
			 section 9502(b) is amended by redesignating subparagraphs (B) and (C) as
			 subparagraphs (C) and (D), respectively, and by inserting after subparagraph
			 (A) the following new subparagraph:
					
						(B)section 4043
				(relating to surtax on fuel used in aircraft part of a fractional ownership
				program),
						.
				(4)Clerical
			 amendmentThe table of sections for subchapter B of chapter 31 is
			 amended by adding at the end the following new item:
					
						
							Sec. 4043. Surtax on fuel used in aircraft
				part of a fractional ownership
				program.
						
						.
				(b)Fractional
			 ownership programs treated as non-commercial aviationSubsection
			 (b) of section 4083 is amended by adding at the end the following new sentence:
			 For uses of aircraft before October 1, 2013, such term shall not include
			 the use of any aircraft which is part of a fractional ownership aircraft
			 program (as defined by section 4043(c))..
			(c)Exemption from
			 tax on transportation of personsSection 4261, as amended by this
			 Act, is amended by redesignating subsection (j) as subsection (k) and by
			 inserting after subsection (i) the following new subsection:
				
					(j)Exemption for
				aircraft in fractional ownership aircraft programsNo tax shall
				be imposed by this section or section 4271 on any air transportation provided
				before October 1, 2013, by an aircraft which is part of a fractional ownership
				aircraft program (as defined by section
				4043(c)).
					.
			(d)Effective
			 dates
				(1)Subsection
			 (a)The amendments made by
			 subsection (a) shall apply to fuel used after March 31, 2011.
				(2)Subsection
			 (b)The amendment made by
			 subsection (b) shall apply to uses of aircraft after March 31, 2011.
				(3)Subsection
			 (c)The amendments made by
			 subsection (c) shall apply to taxable transportation provided after March 31,
			 2011.
				7.Termination of
			 exemption for small jet aircraft on nonestablished lines
			(a)In
			 generalthe first sentence of section 4281 is amended by
			 inserting or when such aircraft is a turbine engine powered
			 aircraft after an established line.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 transportation provided after March 31, 2011.
			8.Transparency in
			 passenger tax disclosures
			(a)In
			 generalSection 7275 (relating to penalty for offenses relating
			 to certain airline tickets and advertising) is amended—
				(1)by redesignating
			 subsection (c) as subsection (d),
				(2)by striking
			 subsection (a) or (b) in subsection (d), as so redesignated, and
			 inserting subsection (a), (b), or (c), and
				(3)by inserting
			 after subsection (b) the following new subsection:
					
						(c)Non-tax
				charges
							(1)In
				generalIn the case of transportation by air for which disclosure
				on the ticket or advertising for such transportation of the amounts paid for
				passenger taxes is required by subsection (a)(2) or (b)(1)(B), if such amounts
				are separately disclosed, it shall be unlawful for the disclosure of such
				amounts to include any amounts not attributable to such taxes.
							(2)Inclusion in
				transportation costNothing in this subsection shall prohibit the
				inclusion of amounts not attributable to the taxes imposed by subsection (a),
				(b), or (c) of section 4261 in the disclosure of the amount paid for
				transportation as required by subsection (a)(1) or (b)(1)(A), or in a separate
				disclosure of amounts not attributable to such
				taxes.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 transportation provided after March 31, 2011.
			9.Tax-exempt bond
			 financing for fixed-wing emergency medical aircraft
			(a)In
			 generalSubsection (e) of
			 section 147 is amended by adding at the end the following new sentence:
			 The preceding sentence shall not apply to any fixed-wing aircraft
			 equipped for, and exclusively dedicated to providing, acute care emergency
			 medical services (within the meaning of 4261(g)(2)).
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			10.Protection of Airport
			 and Airway Trust Fund solvency
			(a)In
			 generalParagraph (1) of
			 section 9502(d) is amended by adding at the end the following new sentence:
			 Unless otherwise provided by this section, for purposes of this
			 paragraph for fiscal year 2012 or 2013, the amount available for making
			 expenditures for such fiscal year shall not exceed 90 percent of the receipts
			 of the Airport and Airway Trust Fund plus interest credited to such Trust Fund
			 for such fiscal year as estimated by the Secretary of the
			 Treasury..
			(b)Effective
			 dateThe amendment made by this section shall apply to fiscal
			 years beginning after September 30, 2011.
			
	
		February 14, 2011
		Read twice and placed on the calendar
	
